COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-116-CV

IN RE DANIEL HARMON                                                  RELATOR
                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                        MEMORANDUM OPINION 1

                                     ------------

        The court has considered relator’s petition for writ of mandamus and is

of the opinion that the petition should be dismissed as moot. We have been

informed by the trial court that it ruled on relator’s “motion to compel

production of documents” on June 11, 2009. Accordingly, relator’s petition for

writ of mandamus is dismissed as moot.

                                                    PER CURIAM


PANEL: MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.

DELIVERED: June 19, 2009




   1
       … See Tex. R. App. P. 47.4.